 



LIMITED WAIVER

  

 

THIS LIMITED WAIVER (this “Waiver”) is made and given as of the 26th day of
June, 2013 by SurePure, Inc., a Nevada corporation (the “Company”), in favor of
Trinity Asset Management (Proprietary) Limited, a company formed under the laws
of South Africa (Registration Number: 1996/010864/07) (the “Purchaser”) with
respect to the Share Purchase Agreement (the “Agreement”), dated May 24, 2013,
between the Company and the Purchaser. Capitalized terms used in this Waiver
without definition shall have the respective meanings accorded them in the
Agreement.

 

WHEREAS, on May 24, 2013, the Purchaser timely purchased all 250,000 Shares
required to be purchased under Section 2.1 of the Agreement;

 

WHEREAS, under Section 2.1 of the Agreement, the Purchaser is obligated to
purchase 250,000 Shares on or prior to May 31, 2013 and 500,000 Shares on or
prior to June 28, 2013;

 

WHEREAS, on or prior to the date of this Waiver, the Purchaser has purchased
only 101,318 of the Shares to have been purchased on or prior to May 31, 2013;

 

WHEREAS, the Purchaser has advised the Company that it does not expect to be
able to purchase any additional shares prior to or on June 28, 2013;

 

WHEREAS, the Purchaser has further advised the Company that it may be able to
purchase some or all of the additional Shares referred to in Section 2.1 from
time to time through July 31, 2013, and accordingly has requested that the
Company waive its right to terminate the Agreement based on the Purchaser’s
failure to perform the Purchaser’s obligations under the Agreement and that the
Company not exercise its right to terminate the Agreement;

 

WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of the Company and its shareholders at the current time not to
terminate the Agreement and to permit the Purchaser to provide additional
funding to the Company to the extent it may be able to do so through July 31,
2013;

 

NOW, THEREFORE, the Company hereby waives its right to terminate the Agreement
under Section 5.1 based on Trinity’s failure to perform its obligations under
Section 2.1 of the Share Purchase Agreement, such waiver to remain in full force
and effect until 5:00 PM, Cape Town time, on July 31, 2013 at which time, unless
the Company provides a further waiver under the Agreement or the Purchaser
purchases all Shares remaining to be purchased under Section 2.1 of the
Agreement prior to such date and time, this Waiver will terminate and be of no
further force or effect, and all rights of the Company shall remain as set forth
in the Agreement. The right of the Purchaser to purchase additional shares under
Section 2.3 of the Agreement remains in full force and effect notwithstanding
its failure to timely pay for Share up to the date of this Waive. The provisions
of Section 5.5 of the Agreement shall apply to this Waiver.

 



 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Limited Waiver as of the
date and year first above written.

  



 

  SUREPURE, INC.           By:  /s/ Stephen M. Robinson     Name: Stephen M.
Robinson
Title:   Chief Financial Officer

 



 

